Title: To George Washington from Gilbert Simpson, 20 August 1774
From: Simpson, Gilbert
To: Washington, George

 

Honoerd Sr
Yougha gahalay Foort Triall [Pa.]August the 20: 1774

This Coms To Let you know that your Mill is Likely To goo By Christmas provided I Can get Iron Which I Cannot Teel at This Time how it is Too Bee got Without you Can get it Waggond to Tittles or To The Little Meadows From Thens I Can get it pact over on horsses: The Mill Work has Been Much Backend By the War and Will I do Beleive Cost Neare one hundred pounds More Than she would have doon had it Continued a pees But in all probabilaty it Will soon Com Back again For Grain Will Likely Beear a high price This seven years To Com For provision is Ris To great hight Which is To your Cost and My Great Fetuge For I am sum Times almost at my Wits End to Teel What To do But Shall allways Endevour To do For The Best as I Thnk your Mill Lys at Neare £250 Cost at This Time For Which I have Strant My Credet To a Great hight and I Beleive she Will Cost Neare £700 in The hool But it is The Speech of almost all people That sees The Work and The Convenins of The Plase That They Would Bee hard To perswade To Take £3000 For her and 150 a Cres of Land joning her For she is Compleatly doon So Far Sr It Being altogether out of My power To Com down I have sent My Soon [Son] For Money For I Cant doo any longer Without and I hope you Will send about £250 With him and should Bee a blige To you To Caussion him To Bee Carefull in Coming out altho. I have Given a Great Charge alreydey To him For he Will goo Well armd and is a good guner and I do beleive he Would Not Lack Currage When put To The Shift and I know him To Bee a Studdey Sober Lad and There Will Bee Two or Three heartty stout young Men With him so I beleive That There Will Not Bee The Lest danger of his Coming safe your Blankits Weare all prest at Jolifs so I have Been Ferst To Make all shifts as I Could By Lodging The Workmen on My Own Beeds and Beed Cloths Which has Not Been No Small dammage To them Sr as To any thing Concerning The War and other affairs My Soon Can give you an account of Them and God Willing I intend down This Fall provided There is a pees Which at This Time Looks Likely so sir No Mor But I hope

These Lines Will Find your honour and all yours in a perfect good helth as I and My Famyly is at This Time Thanks To almighty God For The same and I Remain your to Command

Gilbt Simpson


N.B. Your Mill has Twenty Eight Feet Fall.

